United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 16, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-51102
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MARCO BUNDOC, JR.

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:06-CR-68-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Marco Bundoc, Jr., appeals the 120 month sentence imposed

following his guilty plea conviction for possession of a firearm

by a convicted felon.   He argues that the district court erred in

applying the U.S.S.G. § 2K2.1(b)(5) enhancement for possession of

a firearm in connection with another felony offense.     Bundoc

contends that the Government failed to show a nexus between the

possession of the firearm and the drug crimes.   He also argues

that the firearm could not have been used to facilitate the drug



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-51102
                                 -2-

crimes because it was unloaded and no ammunition was found in the

residence.

     Contrary to Bundoc’s argument, the Government need not

establish the nexus he asserts between the firearm and the drug

offenses.    See United States v. Condren, 18 F.3d 1190, 1199 (5th

Cir. 1994).

     Bundoc’s argument that the evidence did not establish that

the firearm could not have been used to facilitate the crimes is

without merit.   Although Bundoc’s firearm was not loaded, its

presence in proximity to the drugs shows that it could have been

used as a theft deterrent and thus used to facilitate the crime.

See United States v. Armstead, 114 F.3d 504, 511 (5th Cir. 1997).

     Accordingly, the judgment of the district court is AFFIRMED.